UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For Quarter Ended September 30, 2007 Commission File Number 0-6253 SIMMONS FIRST NATIONAL CORPORATION (Exact name of registrant as specified in its charter) Arkansas 71-0407808 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 501 Main Street, Pine Bluff, Arkansas 71601 (Address of principal executive offices) (Zip Code) 870-541-1000 (Registrant's telephone number, including area code) Not Applicable Former name, former address and former fiscal year, if changed since last report Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.S Yes£ No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): £ Large accelerated filer S Accelerated filer £ Non-accelerated filer Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act.).£ YesS No The number of shares outstanding of the Registrant’s Common Stock as of October 25, 2007 was 13,928,262. Simmons First National Corporation Quarterly Report on Form 10-Q September 30, 2007 INDEX Page No. Part I: Financial Information Item 1. Financial Statements (Unaudited) Consolidated Balance Sheets September 30, 2007 and December 31, 2006 3-4 Consolidated Statements of Income Three months and nine months ended September 30, 2007 and 2006 5 Consolidated Statements of Cash Flows Nine months ended September 30, 2007 and 2006 6 Consolidated Statements of Stockholders' Equity Nine months ended September 30, 2007 and 2006 7 Condensed Notes to Consolidated Financial Statements 8-19 Report of Independent Registered Public Accounting Firm 20 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 21-45 Item 3. Quantitative and Qualitative Disclosure About Market Risk 45-48 Item 4. Controls and Procedures 48 Part II: Other Information Item 1A. Risk Factors 49 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 49 Item 6. Exhibits 49-51 Signatures 52 Part I: Financial Information Item 1. Financial Statements Simmons First National Corporation Consolidated Balance Sheets September 30, 2007 and December 31, 2006 ASSETS September 30, December 31, (In thousands, except share data) 2007 2006 (Unaudited) Cash and non-interest bearing balances due from banks $ 85,370 $ 83,452 Interest bearing balances due from banks 6,557 45,829 Federal funds sold 25,655 21,870 Cash and cash equivalents 117,582 151,151 Investment securities 529,488 527,126 Mortgage loans held for sale 8,244 7,091 Assets held in trading accounts 5,482 4,487 Loans 1,875,235 1,783,495 Allowance for loan losses (25,107 ) (25,385 ) Net loans 1,850,128 1,758,110 Premises and equipment 73,088 67,926 Foreclosed assets held for sale, net 1,629 1,940 Interest receivable 25,699 21,974 Bank owned life insurance 37,632 36,133 Goodwill 60,605 60,605 Core deposit premiums 3,583 4,199 Other assets 8,527 10,671 TOTAL ASSETS $ 2,721,687 $ 2,651,413 See Condensed Notes to Consolidated Financial Statements. 3 Simmons First National Corporation Consolidated Balance Sheets September 30, 2007 and December 31, 2006 LIABILITIES AND STOCKHOLDERS’ EQUITY September 30, December 31, (In thousands, except share data) 2007 2006 (Unaudited) LIABILITIES Non-interest bearing transaction accounts $ 319,792 $ 305,327 Interest bearing transaction accounts and savings deposits 730,533 738,763 Time deposits 1,122,994 1,131,441 Total deposits 2,173,319 2,175,531 Federal funds purchased and securities sold under agreements to repurchase 106,984 105,036 Short-term debt 67,595 6,114 Long-term debt 79,655 83,311 Accrued interest and other liabilities 26,533 22,405 Total liabilities 2,454,086 2,392,397 STOCKHOLDERS’ EQUITY Capital stock Class A, common, par value $0.01 a share, authorized 60,000,000 shares at 2007 and 30,000,000 shares at 2006, 13,934,509 issued and outstanding at 2007 and 14,196,855 at 2006 139 142 Surplus 41,470 48,678 Undivided profits 225,972 212,394 Accumulated other comprehensive income (loss) Unrealized appreciation (depreciation) on available-for-sale securities, net of income taxes of $12 at 2007 and income tax credits of 20 (2,198 ) $1,319 at 2006 Total stockholders’ equity 267,601 259,016 TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ 2,721,687 $ 2,651,413 See Condensed Notes to Consolidated Financial Statements. 4 Simmons First National Corporation Consolidated Statements of Income Three and Nine Months Ended September 30, 2007 and 2006 Three Months Ended Nine Months Ended September 30, September 30, (In thousands, except per share data) 2007 2006 2007 2006 (Unaudited) (Unaudited) INTEREST INCOME Loans $ 36,604 $ 33,924 $ 105,751 $ 95,705 Federal funds sold 302 325 1,303 692 Investment securities 6,046 5,183 17,656 14,991 Mortgage loans held for sale 147 141 383 369 Assets held in trading accounts 71 14 124 58 Interest bearing balances due from banks 131 229 938 785 TOTAL INTEREST INCOME 43,301 39,816 126,155 112,600 INTEREST EXPENSE Deposits 16,635 14,404 49,299 38,313 Federal funds purchased and securities sold under agreements to repurchase 1,404 1,152 4,057 3,320 Short-term debt 519 761 637 1,082 Long-term debt 1,173 1,122 3,568 3,364 TOTAL INTEREST EXPENSE 19,731 17,439 57,561 46,079 NET INTEREST INCOME 23,570 22,377 68,594 66,521 Provision for loan losses 850 602 2,432 3,099 NET INTEREST INCOME AFTER PROVISION FOR LOAN LOSSES 22,720 21,775 66,162 63,422 NON-INTEREST INCOME Trust income 1,528 1,435 4,639 4,095 Service charges on deposit accounts 3,759 3,973 10,912 11,945 Other service charges and fees 698 596 2,198 1,846 Income on sale of mortgage loans, net of commissions 715 763 2,121 2,194 Income on investment banking, net of commissions 90 55 393 252 Credit card fees 3,115 2,755 8,789 7,912 Premiums on sale of student loans 419 413 2,042 1,808 Bank owned life insurance income 367 382 1,090 1,098 Other income 682 654 1,980 2,004 TOTAL NON-INTEREST INCOME 11,373 11,026 34,164 33,154 NON-INTEREST EXPENSE Salaries and employee benefits 13,778 13,298 41,406 40,269 Occupancy expense, net 1,671 1,612 4,945 4,673 Furniture and equipment expense 1,455 1,407 4,428 4,281 Loss on foreclosed assets 77 32 137 105 Deposit insurance 85 64 220 204 Other operating expenses 6,157 5,722 18,312 17,029 TOTAL NON-INTEREST EXPENSE 23,223 22,135 69,448 66,561 INCOME BEFORE INCOME TAXES 10,870 10,666 30,878 30,015 Provision for income taxes 3,370 3,219 9,710 9,284 NET INCOME $ 7,500 $ 7,447 $ 21,168 $ 20,731 BASIC EARNINGS PER SHARE $ 0.53 $ 0.53 $ 1.50 $ 1.46 DILUTED EARNINGS PER SHARE $ 0.53 $ 0.51 $ 1.48 $ 1.43 See Condensed Notes to Consolidated Financial Statements. 5 Simmons First National Corporation Consolidated Statements of Cash Flows Nine Months Ended September 30, 2007 and 2006 September 30, September 30, (In thousands) 2007 2006 (Unaudited) OPERATING ACTIVITIES Net income $ 21,168 $ 20,731 Items not requiring (providing) cash Depreciation and amortization 4,161 4,104 Provision for loan losses 2,432 3,099 Net amortization of investment securities 119 185 Deferred income taxes 725 864 Bank owned life insurance income (1,090 ) (1,098 ) Changes in Interest receivable (3,725 ) (3,199 ) Mortgage loans held for sale (1,153 ) 1,266 Assets held in trading accounts (995 ) 56 Other assets 2,140 61 Accrued interest and other liabilities 3,278 7,445 Income taxes payable 123 (1,444 ) Net cash provided by operating activities 27,183 32,070 INVESTING ACTIVITIES Net originations of loans (96,521 ) (75,408 ) Purchases of premises and equipment, net (8,706 ) (6,890 ) Proceeds from sale of foreclosed assets 2,382 982 Proceeds from sale of securities 1,542 Proceeds from maturities of available-for-sale securities 72,601 78,503 Purchases of available-for-sale securities (72,614 ) (65,625 ) Proceeds from maturities of held-to-maturity securities 20,224 18,841 Purchases of held-to-maturity securities (20,512 ) (41,620 ) Purchases of bank owned life insurance (405 ) (1,341 ) Net cash used in investing activities (103,551 ) (91,016 ) FINANCING ACTIVITIES Net change in deposits (2,174 ) 88,518 Net change in short-term debt 61,481 53,819 Dividends paid (7,590 ) (7,110 ) Proceeds from issuance of long-term debt 6,135 6,785 Repayment of long-term debt (9,791 ) (11,632 ) Net change in Federal funds purchased and securities sold under agreements to repurchase 1,948 (21,688 ) Repurchase of common stock, net (7,210 ) (4,656 ) Net cash provided by financing activities 42,799 104,036 (DECREASE) INCREASE IN CASH AND CASH EQUIVALENTS (33,569 ) 45,090 CASH AND CASH EQUIVALENTS, BEGINNING OF PERIOD 151,151 101,573 CASH AND CASH EQUIVALENTS, END OF PERIOD $ 117,582 $ 146,663 See Condensed Notes to Consolidated Financial Statements. 6 Simmons First National Corporation Consolidated Statements of Stockholders’
